        Case 2:07-cr-20168-JWL Document 1923 Filed 07/08/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                  Case No. 07-20168-13-JWL
                                       )
HAROLD WALLACE,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 1903). For the reasons set forth

below, the Court denies the motion.

       Defendant seeks immediate release from prison under 18 U.S.C. § 3582(c)(1)(A).

That statute allows a defendant to bring a motion for reduction of a term of imprisonment

“after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

See id. In his motion, defendant indicated that he had not received a response to his request

to the warden, and he made clear in his reply that he submitted such a request on March

21, 2020 (more than 30 days before he filed the present motion). In light of the reply and

the fact that the Government had argued only exhaustion without addressing the merits in
        Case 2:07-cr-20168-JWL Document 1923 Filed 07/08/20 Page 2 of 4




its original response, the Court ordered an additional response from the Government, in

which the Government was told that if it disputed that defendant had submitted a request

more than 30 days prior to the motion, it could so indicate. Despite that instruction, the

Government again argued a failure to exhaust in its supplemental response, although it did

not dispute that defendant had submitted a request on March 21, 2020. Such a request

satisfies the statute’s exhaustion requirement. See id. Accordingly, the Court concludes

that it has jurisdiction to consider the merits of defendant’s motion.

       Section 3582(c)(1)(A) provides that a court may reduce a term of imprisonment for

“extraordinary and compelling reasons.” See id. The moving defendant bears the burden

of establishing that such a “compassionate release” is warranted under the statute. See

United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020) (Lungstrum,

J.) (citing cases). A court exercises its discretion in ruling on such a motion. See id.

       Defendant bases his request for relief on the coronavirus pandemic and his diagnosis

of hypertension. The Court concludes in its discretion, however, that defendant has not

met his burden to show that extraordinary and compelling circumstances warrant his

immediate release from prison. Defendant has not established that he suffers an increased

risk of severe illness if infected with the virus. Defendant claims to have been diagnosed

with hypertension, but he also indicates that the condition is treated with medication. The

CDC does not include hypertension, a common condition also known as high blood

pressure, among its list of conditions for which there is an increased risk of severe illness

from the COVID-19 virus; rather, the CDC’s website states only that hypertension “may”

result in an increased risk and that studies have returned mixed results on the question. See

                                              2
          Case 2:07-cr-20168-JWL Document 1923 Filed 07/08/20 Page 3 of 4




www.cdc.gov/coronavirus/2019-ncov. Nor has defendant shown that he faces a relatively

high risk of contracting the virus in his prison. The Bureau of Prisons has implemented

measures in defendant’s facility, FCI Lewisburg, and in other facilities to control

outbreaks, particularly with respect to higher-risk inmates. Defendant argues that proper

distancing is not possible at his facility. Most significantly, however, and as conceded by

defendant, there has not been a single reported case of this virus among inmates at

Lewisburg (with one staff member having recovered from the virus).                         See

www.bop.gov/coronavirus. Defendant has simply not shown that he bears a relatively high

risk of serious medical harm, and the Court is not prepared to order the release of any and

all inmates, solely because of the pandemic, in the absence of such a particularized risk.

       In addition, this is not a case in which the inmate has only a short time left to serve.

Defendant still has nearly six years remaining on his term of imprisonment, and the

Government maintains a valid public interest in incarcerating him in accordance with the

terms of his lawful sentence.

       Accordingly, the Court in its discretion concludes that defendant has not shown that

extraordinary and compelling reasons warrant his release from prison. The Court therefore

denies the instant motion for relief under Section 3582(c)(1)(A).



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 1903) is hereby

denied.



                                              3
Case 2:07-cr-20168-JWL Document 1923 Filed 07/08/20 Page 4 of 4




IT IS SO ORDERED.


Dated this 8th day of July, 2020, in Kansas City, Kansas.


                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                     4
